—In consolidated proceedings, inter alia, to invalidate the petition designating Marvin H. Jasper and Jean Barrera as candidates in the Republican Party primary election to be held on September 12, 1978 for the party office of State Committeeman (Male and Female) from the 48th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1978, which, inter alia, dismissed the proceeding to invalidate the petition. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.